                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

DANA M. PRESLEY                                                              PLAINTIFF
ADC # 716825

V.                          CASE NO. 3:19-CV-105-JM-BD

CRAIGHEAD COUNTY JAIL, et al.                                            DEFENDANTS

                                         ORDER

       The Court has received a recommendation from Magistrate Judge Beth Deere that

Ms. Presley’s claims be dismissed. Ms. Presley has not filed objections. After careful

review of the recommendation, the Court concludes that it should be, and hereby is,

approved and adopted as this Court’s findings in all respects.

       Ms. Presley’s claims are DISMISSED, without prejudice, based on her failure to

respond to the Court’s January 7, 2020 Order and her failure to prosecute this lawsuit.

       IT IS SO ORDERED, this 9th day of March, 2020.


                                          ________________________________
                                          UNITED STATES DISTRICT JUDGE
